Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23, 25, 35-48  are allowed.
	Claims 1-23, 25, 35-48 are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including “transcoding video program into a plurality of segments; responsive to instruction, automatically selecting by the processor, a subset of the segments to which the overlay content is to be added, transmitting the segments to which overlay content was added, together with the segments that were not selected to a receiver over the CDN wherein the transmission is performed without inter-segment playout reencoding; wherein selecting the subset comprises electing less than 20 percent of the segments such that the overlay is added to less than 20 percent of the segments” and claim 22 “transcoding video program into a plurality of segments; responsive to instruction, automatically selecting by the processor, a subset of the segments to which the overlay content is to be added, transmitting the segments to which overlay content was added, together with the segments that were not selected to a receiver over the CDN wherein the transmission is performed without inter-segment playout reencoding; wherein configured to select a number of segments to which overlay content is to be added responsively to a current load on the segment video processor” and claim 39 
	The closest prior art (Banica) teaches selecting a subset of the segments to add overlay content.    None of these references disclose “transcoding video program into a plurality of segments; responsive to instruction, automatically selecting by the processor, a subset of the segments to which the overlay content is to be added, transmitting the segments to which overlay content was added, together with the segments that were not selected to a receiver over the CDN wherein the transmission is performed without inter-segment playout reencoding; wherein selecting the subset comprises electing less than 20 percent of the segments such that the overlay is added to less than 20 percent of the segments” and “transcoding video program into a plurality of segments; responsive to instruction, automatically selecting by the processor, a subset of the segments to which the overlay content is to be added, transmitting the segments to which overlay content was added, together with the segments that were not selected to a receiver over the CDN wherein the transmission is performed without inter-segment playout reencoding; wherein configured to select a number of segments to which overlay content is to be added responsively to a current load on the segment video processor” and  “transcoding video program into a plurality of segments; responsive to instruction, automatically selecting by the processor, a subset of the segments to which the Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426